¶19 (dissenting) — The majority affirms Audrey Graham’s convictions on three counts of reckless endangerment based on an automobile accident involving three passengers. The majority holds that the unit of prosecution for reckless endangerment is each person endangered. However, none of the reasons advanced by the majorityjustifi.es its conclusion. The result of the majority’s analysis is that the number of convictions for reckless endangerment may rest entirely on chance—for example, whether there is one passenger in a vehicle or five, despite the fact that the defendant’s conduct and mental state are the same.
Madsen, J.
¶20 I would hold that the unit of prosecution is a course of conduct that recklessly endangers a person or persons other than the defendant. Here, there can be no question but that the defendant engaged in only one such course of conduct. Therefore, only one conviction for reckless endangerment is proper.
ANALYSIS
f 21 This court must determine what constitutes the unit of prosecution for the crime of reckless endangerment in the second degree in order to determine whether the double jeopardy bar has been violated by the defendant’s multiple convictions. None of the reasons given by the majority supports its holding that the unit of prosecution for reckless endangerment is each person endangered.
¶22 The majority first reasons that the decision in State v. Westling, 145 Wn.2d 607, 40 P.3d 669 (2002) supports its holding. Majority at 406. In Westling the court held that the unit of prosecution for second degree arson involving dam*412age to other motor vehicles is the act of the defendant in causing a single fire that damages vehicles, not each vehicle damaged.3 RCW 9A.48.030(1) states in part that a person is guilty of second degree arson if he or she causes “a fire . . . which damages . . . any . . . automobile, or other motor vehicle.” (Emphasis added.) The court reasoned that the reference to “any” vehicle meant “every” and “all” vehicles damaged. Westling, 145 Wn.2d at 611-12. The reckless endangerment statute, RCW 9A.36.050(1), provides that “[a] person is guilty of reckless endangerment when he or she recklessly engages in conduct not amounting to drive-by shooting but that creates a substantial risk of death or serious physical injury to another person.” Approving the Court of Appeals’ reasoning, the majority concludes that the language of the reckless endangerment statute, unlike the second degree arson statute, criminalizes conduct that places “another person” at risk, not “any person.” Majority at 406-07. Thus, the majority determines that, as in Westling, the plain language of the statute indicates the unit of prosecution is each person endangered.
¶23 Westling does not support the majority’s holding. First, the majority reads Westling much too broadly. Westling itself cautions that the word “any” when used in a statute has to be read in context; the court refused to recognize an absolute meaning of the word for all statutes. Westling, 145 Wn.2d at 612 n.2. Moreover, Westling does not turn solely on the word “any.” Instead, the court was very clear in explaining that the use of the terms “a fire” and “any” vehicle indicated legislative intent that the unit of prosecution is “the causing of ‘a fire’ that damages ‘any automobile.’ ” Westling, 145 Wn.2d at 611. It was just as *413important to the analysis that the legislature spoke of “one fire.” Westling, 145 Wn.2d at 612.
¶24 Second, and more importantly, Westling is of little guidance because the reckless endangerment statute does not use either the word “any” or “a” to describe the person or persons endangered. Instead, RCW 9A.36.050(1) states the crime is committed when “[a] person . . . recklessly engages in conduct. . . that creates a substantial risk ... to another person.” (Emphasis added.) It is appropriate to consider dictionary definitions of the word “another.” See, e.g., In re Pers. Restraint of Tortorelli, 149 Wn.2d 82, 91, 66 P.3d 606 (2003); Concerned Ratepayers Ass’n v. Pub. Util. Dist. No. 1, 138 Wn.2d 950, 951, 983 P.2d 635 (1999). Relevant definitions of “another” include “different or distinct from the one first named or considered” (“another” as an adjective), and “one other than oneself’ (“another” as a pronoun). Webster’s Third New International Dictionary 89 (1993). In context, therefore, the reference to “another person” in RCW 9A.36.050(1) means the risk is created to one other than the actor engaging in the conduct (who is the first person identified in the statutory definition of the crime). That is, the offense is not committed when the only person endangered is the defendant.
¶25 The majority next “ ‘stand[s] on the mountaintop and look[s] down on the larger field of the criminal law in perspective,’ ” relying on a Maryland intermediate appellate court case, Albrecht v. State, 105 Md. App. 45, 58, 658 A.2d 1122 (1995). Majority at 407. The majority agrees with the Maryland court that reckless endangerment is an inchoate crime and that when examined in relationship to the range of consummated crimes that are one or two steps removed, it is apparent that reckless endangerment is a crime against persons and should be treated the same as the consummated crimes. Majority at 407. Thus, just as two homicides can be charged where vehicular homicide is committed and two persons are killed, or two vehicular assaults charged where two persons are injured, so should multiple counts of reckless endangerment be sustained *414where there are multiple persons endangered. Majority at 408.
¶26 The Maryland court’s opinion does not support the majority’s holding. First, the analysis is fundamentally flawed because it assumes that the “inchoate” crime necessarily equates to a consummated “choate” crime a step or two removed. But the “inchoate” crime never develops into a completed “choate” crime and thus the assumption rests on speculation. Second, this speculation becomes more apparent upon recognition that reckless endangerment is quite distinct from crimes like vehicular homicide and vehicular assault because in the latter cases, the victims of the crimes suffer actual injury. In contrast, RCW 9A-.36.050(1) does not contain any requirement of harm to the person or persons endangered. Indeed, the offense of reckless endangerment can be committed without the person endangered even being aware of the risk of death or serious physical injury.
¶27 Finally, an appellate court’s responsibility when determining the unit of prosecution under a statute is to ascertain what the legislature intended, and this is a matter of statutory construction. A court should not determine the unit of prosecution based upon its examination of the “larger field of criminal law” and criminal theory and should not use its own view of how a particular crime fits into the entire scheme of criminal law as the basis for defining the unit of prosecution.
¶28 The unit of prosecution for a crime may be an act or a course of conduct. United States v. Universal C.I.T. Credit Corp., 344 U.S. 218, 225-26, 73 S. Ct. 227, 97 L. Ed. 260 (1952); State v. Root, 141 Wn.2d 701, 710, 9 P.3d 214 (2000); State v. Adel, 136 Wn.2d 629, 634, 965 P.2d 1072 (1998). Here, the court should hold that the unit of prosecution for reckless endangerment is a course of conduct recklessly endangering another. It makes no difference whether one other person is endangered or more than one. First, as explained, RCW 9A.36.050(1) supports this result because it refers to a person creating a substantial risk of death or *415serious physical injury to another person. The statute’s plain language shows legislative intent that someone other than the defendant must be placed at risk. Second, as also noted, the statute does not require that the person or persons endangered be aware of the risk of death or injury. Thus, the legislature has proscribed the conduct that creates a substantial risk of death or serious injury; the focus of the statute is on the defendant’s conduct creating the risk, not on the effect of the defendant’s conduct on another person or persons. Third, if the unit of prosecution is each person endangered, then multiple convictions can result where the defendant’s conduct is identical, his or her mental state is identical, the effect experienced by the other person or persons is identical (because they need not even know of the risk), and the only difference is the fortuity of the number of persons endangered.
¶29 Holding that the unit of prosecution is a course of endangering conduct would not mean that a defendant who engages in conduct amounting to reckless endangerment could never be convicted of multiple counts. For instance, the Tennessee Court of Criminal Appeals explained in State v. Ramsey, 903 S.W.2d 709, 713 (Tenn. Crim. App. 1995) that it was unnecessary to adopt “a blanket rule that provides that a defendant’s continuous operation of a vehicle may only result in one act of reckless endangerment” because factual circumstances differ. For example, the distances involved and the time between acts comprising the reckless conduct could indicate either a single course of conduct or more than one course of conduct. Id. The trier of fact would have to make the determination whether the defendant’s conduct constituted one or more courses of conduct, i.e., one or more crimes.
¶30 It is important that, when determining what constitutes the unit of prosecution for an offense, a court avoid coloring the analysis with policy considerations that are rightfully the province of the legislature and avoid substituting its own judgment for that of the legislature. A court must also avoid construing the relevant statute in a way *416that allows “overzealous prosecutors seeking multiple convictions” to charge and obtain convictions for multiple violations of the same statute based on distinctions that are not warranted by the statute. Adel, 136 Wn.2d at 635 (citing Brown v. Ohio, 432 U.S. 161, 169, 97 S. Ct. 2221, 53 L. Ed. 2d 187 (1977)). Unfortunately, the majority’s holding allows for multiplying charges based solely on the number of persons endangered even though a fair reading of the reckless endangerment statute does not lead to the conclusion that the unit of prosecution is each person endangered.
¶31 I dissent.
Sanders and Chambers, JJ., concur with Madsen, J.

 RCW 9A.48.030G) provides:
Aperson is guilty of arson in the second degree if he knowingly and maliciously causes a fire or explosion which damages a building, or any structure or erection appurtenant to or joining any building, or any wharf, dock, machine, engine, automobile, or other motor vehicle, watercraft, aircraft, bridge, or trestle, or hay, grain, crop, or timber, whether cut or standing or any range land, or pasture land, or any fence, or any lumber, shingle, or other timber products, or any property.